                                          Case 4:20-cr-00265-YGR Document 102 Filed 08/26/21 Page 1 of 3




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         UNITED STATES OF AMERICA,
                                   4                                                           Case No. 20-cr-265-YGR
                                                        Plaintiff,
                                   5
                                                  v.                                           CASE MANAGEMENT AND
                                   6                                                           PRETRIAL ORDER
                                         STEVEN CARRILLO AND ROBERT ALVIN
                                   7     JUSTUS, JR.,
                                   8                    Defendants.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:
                                  10          The Court hereby memorializes the following trial and pretrial dates set on July 12, 2021:1
                                  11                                      PRETRIAL SCHEDULE
                                  12    Provision to Court of any grounds for recusal:
Northern District of California




                                                                                                 Friday, November 5, 2021
 United States District Court




                                  13    Filing of motions to disqualify or change venue

                                  14    Filing of bills of particulars, or discovery of jury
                                        composition records, and any motions under Fed.
                                                                                                 Wednesday, November 24, 2021
                                  15    R. Crim. P. 8 and 12(b)(3) except for those under
                                        Fed. R. Crim. P. 12(b)(3)(C) and (E).
                                  16
                                        Filing of motions to compel discovery                    Friday, January 21, 2022
                                  17

                                  18    Government expert disclosures under Fed. R.              Friday, February 4, 2022
                                        Crim. P. 16(a)(1)(G)
                                  19
                                        Filing of motions to suppress evidence                   Friday, March 4, 2022
                                  20
                                        Government disclosures identifying evidence it
                                  21                                                             Monday, April 4, 2022
                                        will offer under Fed. R. Evid. 404(b)
                                  22    Jencks disclosures except to the extent that a prior
                                  23    court order has allowed postponement of such             Monday, April 18, 2022
                                        disclosure
                                  24
                                        Filing of Daubert Motions                                Monday, May 2, 2022
                                  25

                                  26
                                  27          1
                                                Defendant Steven Carrillo, through counsel, filed a request to set a scheduling conference
                                  28   to discuss alternative dates. (See Dkt Nos. 95 and 99). The Court will address the request at the
                                       next status hearing.
                                         Case 4:20-cr-00265-YGR Document 102 Filed 08/26/21 Page 2 of 3




                                   1   Exchange and lodging of guilt-phase exhibits lists;
                                       Exchange and lodging of witness lists that identify
                                   2   all guilt-phase case-in-chief witnesses except to
                                       the extent that a prior court order has allowed         Monday, June 20, 2022
                                   3   postponement of such disclosure; Government
                                   4   disclosure of Henthorn material for law
                                       enforcement witnesses
                                   5
                                       Defense reciprocal disclosures under Fed. R.
                                   6   Crim. P. 16(b)(1), including defense expert
                                       disclosures under Fed. R. Crim. P. 16(b)(1)(C);         Tuesday, July 5, 2022
                                   7   Filing of defense notices under Fed. R. Crim. P.
                                   8   12.1(a) and 12.2(a) and (b)(1)

                                   9   Exchange (but not filing) of motions in limine          Monday, July 25, 2022

                                  10   Exchange (but not filing) of oppositions to
                                       motions in limine; Exchange of translations and
                                  11   transcriptions to be used at trial (with any            Monday, August 8, 2022
                                       challenges to those translations and transcriptions
                                  12
Northern District of California




                                       to be heard at the first pretrial conference)
 United States District Court




                                  13
                                       Filing of Government Daubert motions; Filing of
                                  14   any motions in limine that cannot be resolved           Monday, August 15, 2022
                                       through meet-and-confer
                                  15
                                       Filing of joint pretrial conference statement           Monday, September 12, 2022
                                  16
                                       Filing of joint proposed jury instructions, voir dire
                                  17
                                       questions, jury questionnaire, if any, verdict form,
                                                                                               Monday, September 12, 2022
                                  18   and statement of the case to be read during jury
                                       selection
                                  19
                                       First Pre-trial Conference                              Wednesday, September 28, 2022
                                  20
                                       Material disclosed subject to an attorney’s eyes-
                                  21   only protective order, if any, may be shown to
                                  22   defendants subject to any other restrictions in the
                                       protective order
                                  23
                                       Final Pre-trial Conference                              Monday, October 10, 2022
                                  24
                                       Motion for Severance                                    TBD
                                  25
                                       Jury Selection                                          Monday, November 7, 2022
                                  26
                                       TRIAL DATE:                                             Monday, November 7, 2022 at 8:00 a.m.
                                  27

                                  28         Pursuant to the Court’s Pretrial Instructions in Criminal Cases at Section 6, trial counsel
                                                                                         2
                                          Case 4:20-cr-00265-YGR Document 102 Filed 08/26/21 Page 3 of 3




                                   1   shall meet and confer in advance of the Pretrial Conference.

                                   2          The parties must comply with the Court’s Standing Order in Criminal Cases for additional

                                   3   deadlines and procedures. All Standing Orders are available on the Court’s website at

                                   4   http://www.cand.uscourts.gov/ygrorders.

                                   5          IT IS SO ORDERED.

                                   6   Dated: August 26, 2021

                                   7                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
